Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145310                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  EMAD & JULLIE, LLC and                                                                                               Justices
  EXCEL NATIONAL BANK,
           Plaintiffs-Appellees,
  v                                                                  SC: 145310
                                                                     COA: 302459
                                                                     St. Clair CC: 09-003039-CH
  COMMERCE FIRST FINANCIAL I, LLC,
          Defendant-Appellant,
  and
  FRED MOORE INVESTMENTS LLC, JJFY INC.
  d/b/a FRED MOORE, BP, and CORRIGAN OIL
  CO. NO. II,
              Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 8, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           p0827                                                                Clerk